Citation Nr: 0410207	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-02 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West 
Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the 
U.S.A.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) from a 
November 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied the 
benefit sought on appeal.  The veteran perfected an appeal of that 
decision.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that he is entitled to a total rating based 
on individual unemployability because he is unable to work due to 
his service-connected disabilities.  

If the schedular rating is less than total, a total disability 
rating can be assigned based on individual unemployability if the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, provided 
that the veteran has one service-connected disability rated at 60 
percent or higher; or two or more service-connected disabilities, 
with one disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of non-
service connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantially gainful employment.  38 
C.F.R. § 4.16(a) (2003).  

Total disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340 (2003).  If the total 
rating is based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an evaluation 
of less than 100 percent, it must be determined that the service-
connected disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. § 3.341 (2003).  In 
evaluating total disability, full consideration must be given to 
unusual physical or mental effects in individual cases, to 
peculiar effects of occupational activities, to defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability, and to the 
effects of combinations of disabilities.  38 C.F.R. § 4.15 (2003).

The veteran's service-connected disabilities, and their assigned 
ratings, are as follows:  post-traumatic stress disorder (PTSD), 
50 percent; diabetes mellitus, 20 percent; the residuals of a 
gunshot wound to the left shoulder, 20 percent; traumatic 
arthritis of the left shoulder, 10 percent; traumatic arthritis of 
the cervical spine, 10 percent; the residuals of a gunshot wound 
to the right shoulder, 10 percent; the residuals of a fracture of 
the left tibia, 10 percent; and a contusion to the left lung, zero 
percent.  He has a combined rating of 80 percent, and his 
disabilities meet the percentage requirements of 38 C.F.R. § 
4.16(a) for consideration of a total rating based on 
unemployability.

The veteran last worked in August 2000, and according to the 
statement provided by the employer, his employment terminated 
because he lacked sufficient computer skills to perform the work.  
Notations in his medical records indicate that he was unemployed 
because he was unable to obtain employment, not because he was 
unable to work.  The medical records also indicate that he has 
other significant disabilities for which service connection has 
not been granted, including a renal disorder, coccydynia, and 
hypertension.

The veteran has, however, presented evidence of having had over 30 
different jobs since he was separated from service.  It is not 
clear from the available evidence whether his service-connected 
disabilities alone, excluding the non-service connected disorders, 
preclude him from being able to secure and follow substantially 
gainful employment, or whether he is unemployed due to the absence 
of employment opportunities.  A VA examination and medical opinion 
are required, therefore, in order to determine whether the 
functional limitations caused by the service-connected 
disabilities allow him to perform substantially gainful 
employment.

Accordingly, this case is remanded to the RO for the following:

1.  The RO must review the claims file and ensure that any 
notification and development action required by the VCAA and its 
implementing regulations, court decisions, and VA directives is 
completed.  

2.  The RO should provide the veteran a VA psychiatric examination 
in order to obtain a medical opinion on the extent to which his 
service-connected disabilities prevent him from engaging in 
substantially gainful employment.  If the psychiatrist finds that 
a medical examination is needed in order to provide that opinion, 
the medical examination should also be provided.  The claims file 
and a copy of this remand should be made available to and be 
reviewed by the examiner.  The examination should include any 
diagnostic tests or studies that are deemed necessary for an 
accurate assessment.

The examiner should conduct an examination and describe the 
functional limitations resulting from the service-connected 
disabilities.  Based on the results of the examination, review of 
the available medical evidence, and sound medical principles, the 
examiner should also provide an opinion on the effect of those 
functional limitations on the veteran's employability.  
Specifically, the examiner should provide an opinion on whether 
the objectively demonstrated and medically determined psychiatric 
and medical disabilities prevent him from engaging in 
substantially gainful employment.

3.  After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO should re-
adjudicate the issue on appeal.  If the benefit sought on appeal 
remains denied, the veteran and his representative should be 
provided with a supplemental statement of the case and be given 
the opportunity to respond.

The case should then be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

